Citation Nr: 0206580	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as a result of exposure to herbicide agents in 
service.   


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1964 to 
October 1990, including one year and two months of service in 
the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefit sought on appeal.  The veteran entered notice of 
disagreement with this decision in May 1997; the RO issued a 
statement of the case in February 1998; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in April 1998. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the service connection claim 
on appeal, obtained all relevant evidence designated by the 
veteran, and provided him a VA medical examination in order 
to assist him in substantiating his claim for VA compensation 
benefits.

2.  The medical evidence for and against the veteran's claim 
is in relative equipoise on the question of whether he has a 
currently diagnosed disability of peripheral neuropathy.

3.  The veteran's peripheral neuropathy was chronic in 
service. 



CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, peripheral neuropathy was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for peripheral neuropathy, characterized as a 
chronic disability manifested by intermittent numbness of the 
extremities.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the veteran's claim, and 
the veteran has not identified any additional treatment 
records or other evidence which has not been obtained.  The 
veteran was afforded personal hearings at the RO in April 
1998 and before the undersigned member of the Board in May 
2002.  The veteran was afforded a VA neurological examination 
and neurological testing.  No additional evidence is 
necessary to decide this claim.  Moreover, in light of the 
grant of service connection in this decision, no additional 
assistance could possibly further aid in substantiating the 
veteran's claim for service connection for peripheral 
neuropathy.  Accordingly, no further notice to the veteran or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

The veteran contends that he currently has peripheral 
neuropathy of the arms and legs which began in service.  He 
contends that his current symptomatology of numbness in the 
extremities began in service in about 1969 following exposure 
to herbicide agents in the Republic of Vietnam.  He served on 
active duty from February 1964 to October 1990, including a 
total of approximately one year and two months of service in 
the Republic of Vietnam. 

Service medical records reflect that, at an in-service 
examination in November 1969 following his Vietnam service, 
the veteran did not report any symptoms of numbness of the 
extremities.  Clinical examination in November 1969 found the 
veteran's upper and lower extremities to be normal and that 
he was neurologically normal.  Service medical records also 
reflect that in service beginning in 1988 the veteran was 
seen for complaints of intermittent numbness in both arms and 
legs, at which time he reported a 20 year history of this 
symptomatology.  An April 1989 VA emergency room report 
during the veteran's active service notes his reported 20 
year history and current complaints of intermittent numbness 
of the arms and legs which he reported lasted about 15 to 20 
minutes.  Clinical findings in April 1989 included decreased 
pinprick and very slight decrease to vibration of the feet.  
The VA examiner opined that the veteran may have been 
developing early peripheral neuropathy.  An April 1989 VA 
Agent Orange examination noted a history of possible exposure 
to Agent Orange and a history of intermittent numbness of the 
extremities of undetermined etiology.  In December 1989 the 
veteran's upper extremities were noted to have a decreased 
sensation to pinprick distally, diagnosed as questionable 
early peripheral neuropathy.  At the retirement examination 
which appears to have been conducted in May 1990, the veteran 
indicated a history or complaints of paralysis and that he 
had been hospitalized at a VA hospital to assess the effects 
of Agent Orange exposure during service.  

Post-service medical evidence includes a March 1997 VA 
neurological examination which noted the veteran's reported 
history of 25 to 30 years of episodic drawing in the upper 
extremities.  The resulting diagnosis was a history of 
episodic numbness and drawing in the hands plus paresthesias 
in all extremities, with neurologically normal findings on 
examination. 

The veteran's testimony at personal hearings during the 
appeal at the RO and before the undersigned Board member 
reflects a history of years of upper and lower extremity 
symptomatology including drawing and numbness.  

The veteran was seen by a private physician, Clarence 
Ballenger, M.D., beginning in February 2002.  Dr. Ballenger 
noted in a letter dated on February 4, 2002 that the 
veteran's history of numbness and tingling was more or less 
compatible with peripheral neuropathy, although he could not 
determine the cause of it.  Electrodiagnostic studies 
resulted in neurological findings which "could be indicative 
of extremely mild or early sensory neuropathy."  A February 
25, 2002 follow up note by Dr. Ballenger indicates that nerve 
conduction studies were borderline for peripheral neuropathy, 
so that "[e]xtremely mild sensory neuropathy cannot be 
excluded."  An April 2002 follow up note by Dr. Ballenger 
indicates that the veteran's "motor/sensory polyneuropathy 
[is] presumably due to the widespread [service-connected 
prostate] cancer."  

After a review of the evidence, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's reported symptoms of numbness of all 
extremities has resulted in a currently diagnosed disability 
of peripheral neuropathy.  The several diagnoses regarding 
the veteran's numbness of the extremities, beginning in 
service, are all of a questionable or suspected early or mild 
peripheral neuropathy of undetermined etiology; these 
diagnoses were that the symptoms "could be" peripheral 
neuropathy, or that peripheral neuropathy "could not be 
excluded" as a medical diagnosis.  At some of the 
examinations rendering these diagnoses, the neurological 
findings were normal.  On the other hand, other examinations, 
such as the VA examination conducted during service in April 
1989, noted supportive clinical findings such as decreased 
pinprick and very slight decrease to vibration of the feet.  
The numerous diagnoses of suspected peripheral neuropathy, 
especially with some supportive clinical findings during 
service, and neurological studies in February 2002 that 
showed some clinical evidence of at least borderline 
peripheral neuropathy, tend to support a suspected diagnosis 
of peripheral neuropathy.  Therefore, resolving reasonable 
doubt in the veteran's favor on this question, the Board 
finds that the veteran has a currently diagnosed disability 
of peripheral neuropathy.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.102. 

The Board further finds that the veteran's symptomatology of 
numbness of the arms and legs, suspected to be peripheral 
neuropathy in service and later diagnosed as such based on 
neurological testing after service, was "chronic" in 
service beginning at least as early as 1988.  That is, there 
were a combination of manifestations of numbness and tingling 
in the extremities during service beginning in 1988 
sufficient to identify the disease entity of peripheral 
neuropathy; the in-service diagnoses included questionable or 
possible peripheral neuropathy.  In addition, there was 
sufficient observation in service to establish chronicity in 
service.  See 38 C.F.R. 
§ 3.303(b) (chronicity in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time).  
In addition to the veteran's reported history and complaints 
during service, observation included clinical findings in 
1989 reflecting decreased sensation to pinprick and a very 
slight decrease to vibration of the feet.  As the veteran has 
a currently diagnosed disability of peripheral neuropathy 
based on symptomatology which was chronic in service since at 
least 1988, the Board finds that, with the resolution of 
reasonable doubt in the veteran's favor, peripheral 
neuropathy was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

The Board notes that the veteran has recently contended that 
his symptoms of numbness of the extremities had an onset much 
earlier in service, soon after claimed exposure to Agent 
Orange while in Vietnam.  In light of the grant of direct 
service connection for peripheral neuropathy, however, the 
Board need not reach the question of whether presumptive 
service connection would be warranted based on exposure to 
Agent Orange in service or under any other theory of service 
connection, including continuous symptomatology since service 
separation.  No additional benefit would flow to the veteran 
by such analysis.  Likewise, in light of the grant of the 
appeal for service connection in this decision, the Board 
finds that the veteran has not been prejudiced by the RO's 
determination that the claim was not well grounded nor by the 
Board's current decision on the merits.  See Bernard Brown, 4 
Vet. App. 384 (1993).  


ORDER

Service connection for peripheral neuropathy is granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

